DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Objections and Rejections pending since 
the Final Office Action mailed on April 14, 2022

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the double patenting rejections are maintained.  They are reproduced below for Applicant’s convenience.

All of the rejections under 35 U.S.C. 102(a)(1)/103 are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.



Response to Arguments

Applicant’s arguments, see pages 1-3, filed October 14, 2022, with respect to the prior art rejections of claims 1-4, 6, and 10-14 have been fully considered and are persuasive.  The prior art rejections of these claims have been withdrawn. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 1 of the instant application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 together of U.S. Patent No. 10,648,016 B2.  
Claim 1, from which claim 2 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 2 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 2 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 3 of the instant application.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 4 together of U.S. Patent No. 10,648,016 B2.  
Claim 1, from which claim 4 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 4 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 4 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 6 of the instant application.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 7 of the instant application.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 8 of the instant application.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 9 of the instant application.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 together of U.S. Patent No. 10,648,016 B2.  
Claim 1, from which claim 10 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 9 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 10 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 14 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 14 of the instant application.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 11 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 12 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 11 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 12 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 13 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 13 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 13 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 14 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 14 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 14 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 16 of the instant application.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 15 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 17 of the instant application.


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 16 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 18 of the instant application.


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 17 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 19 of the instant application.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 17 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 20 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 20 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             December 7, 2022